Citation Nr: 0410104	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  97-06 779	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a major depressive disorder, as secondary to 
service-connected hepatitis C.  

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to an increased rating for hepatitis C, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to December 
1973.

Service connection for hepatitis C was granted by a September 1974 
rating decision.  

A January 1995 rating decision, in part, denied service connection 
for a nervous condition.  

In March 1996, the veteran claimed entitlement to an increased 
rating for hepatitis C and entitlement to service connection for 
PTSD and a psychiatric disorder.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from September 1996 and August 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The September 1996 rating decision denied 
service connection for PTSD and denied reopening a claim for a 
nervous condition.  The veteran filed a notice of disagreement in 
September 1996.  The RO issued a statement of the case in January 
1997 and received the veteran's substantive appeal later that 
month.  

The August 1997 rating decision granted a 30 percent evaluation 
for the veteran's service-connected hepatitis C.  The veteran 
filed a notice of disagreement in September 1997.  The RO issued a 
statement of the case in October 1997 and received the veteran's 
substantive appeal in December 1997.  As the veteran is presumed 
to seek the maximum rating for a disability, the claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

These matters were previously before the Board in January 1999, at 
which time the Board remanded the matters to the RO for additional 
development.  After accomplishing the requested development, to 
the extent possible, the RO continued the denial of the claims; 
hence, they have been returned to the Board for further appellate 
consideration.

The veteran presented testimony before the undersigned Veterans 
Law Judge at a hearing in Washington, D.C. in October 2003; a copy 
of the transcript of the proceeding is associated with the claims 
file.  During the proceeding, the veteran submitted additional 
evidence accompanied by a waiver of initial RO review of the 
evidence.  See, 38 C.F.R. § 20.1304.  

As set forth below, the issue of entitlement to an increased 
rating for hepatitis C is being remanded to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran does not 
have a current diagnosis of PTSD.  

2.  The evidence of record establishes that the veteran suffers 
from a major depressive disorder that has been causally linked to 
his service-connected hepatitis C.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.303, 3.304(f) 
(2003).  

2.  Resolving all reasonable doubt in favor of the veteran, a 
major depressive disorder is proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other things, 
this law redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was not 
well grounded.  

This liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  
As explained below, the Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims and that the 
requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way of 
the September 1996 and August 1997 rating decisions, the April 
1997 and October 1997 Statements of the Case and several 
subsequent Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic laws and regulations 
governing his claims and the bases for the denial of the claims.  
Moreover, the Board finds that they have been given notice of the 
information and evidence needed to substantiate the claims, and, 
as evidenced by various letters soliciting information and/or 
evidence (see, e.g., RO letter of February 1999) and have been 
afforded opportunities to submit such information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide.  

In the present case, the veteran submitted his claim in March 
1996.  He identified VA medical treatment.  VA treatment records 
were later acquired by the RO.  In a February 1999 letter, the RO 
advised the veteran to identify evidence since discharge from 
service showing treatment for a psychiatric disorder and recent 
evidence concerning his claim for an increased rating for 
hepatitis.  He was told the types of evidence that VA would assist 
in obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or to submit evidence directly to VA.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence that 
could help substantiate his claim, including complete 
authorizations to obtain VA and private medical evidence.  In 
response, the veteran submitted VA treatment and private treatment 
records.  

For the above reasons, the Board finds that the RO's notice in 
February 1999 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and, Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (preadjudicatory VCAA notice and the content of the 
notice requirement). 

Also, as to the VCAA notice requirement, the Veterans Benefits Act 
of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to 
be codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to respond 
to VA's request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA in less than the statutory one-year period.  
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  On his initial application for service connection 
received by the RO in March 1996, the veteran identified VA 
treatment records.  Those records are associated with the 
veteran's claims folder.  The veteran was afforded VA examinations 
in May 1997 and June 1999.  The veteran testified before the 
undersigned in September 2003.  Significantly, neither the veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Background

The veteran's service medical records do not reveal complaints or 
treatment for a psychiatric disorder, to include PTSD.  

A February 1997 VA hospital note indicates that the veteran was 
seen with complaints of anxiety, depression and suicidal ideation.  
He had auditory hallucinations.  During hospitalization, the 
veteran complained of abdominal pain and pain in his right chest.  
An ultrasound of the abdomen showed diffuse hepatocelluar disease 
with fatty infiltration.  The veteran was discharged from the VA 
hospital after 20 days of treatment.  He was diagnosed upon 
discharge with schizo-affective disorder, enlarged right parotid 
gland, and chronic hepatitis C.  

In May 1997, the veteran was afforded a VA digestive disorder 
examination.  The veteran reported that he had continuous 
abdominal discomfort in the right upper quadrant.  It was worse 
after meals.  There was no nausea, or anorexia.  He had pronounced 
malaise and generalized weakness.  He stated that his weight 
fluctuated 5-10 pounds every couple of months, for no apparent 
reason.  The veteran was 5'8'' and weighed 198 pounds.  Following 
diagnostic and laboratory studies, he was diagnosed with 
hepatitis, chronic due to hepatitis C.  A liver biopsy was 
recommended to determine the extent of his disease.  

A June 1997 liver biopsy revealed "chronic hepatitis C with 
moderate to marked activity and marked fibrosis (cirrhosis) 
regenerating activity and fatty change (sp ethanol)".  

A November 1997 treatment note includes the veteran's subjective 
complaints of liver pain.  

An August 1998 M.R.I. of the abdomen and liver revealed that the 
veteran's liver was normal size and shape.  There was no mass 
lesion or mass effect.  There was no evidence of a hematoma.  
There were very small lesions.  

Treatment notes from Michael Sperling, M.D. indicate that the 
veteran was seen in August 1998 following his M.R.I. examination.  
At that time, the veteran complained of bloating and loose stools.  
The examiner's impression, however, was that bloating and loose 
stools were possibly related to pancreatic insufficiency.  The 
veteran did not wish to undergo Interferon therapy due to a 
contraindication with depression.  He was told that he could 
develop cirrhosis, complications of bleeding, confusion, or fluid 
in the abdomen or ascites.  

A November 1999 letter from Dr. Sperling indicated that the 
veteran's chronic hepatitis C treatment was withheld because of 
depression, for which Interferon was contraindicated.  Currently, 
the veteran had right upper quadrant abdominal pain and lower back 
pain of uncertain etiology.  

In January 1999, the veteran was afforded another M.R.I. 
examination following his complaints of right upper quadrant pain 
and abnormal liver function tests.  The liver appeared normal, 
without focal lesions.  The impression was a normal study.  

In June 1999, the veteran was afforded a VA psychiatric 
examination.  The veteran reported a history of depressive 
symptoms that were much worse over the last one to three years and 
had their origin sometime prior to 1980.  In addition to 
depression, the veteran reported cognitive difficulties with 
concentration, sleep difficulty and paranoia.  He did not report 
any symptoms of PTSD.  Following mental status testing the veteran 
was diagnosed with moderate recurrent major depression, without 
psychotic features and alcohol abuse, by history.  The examiner 
noted that the veteran did not currently demonstrate symptoms of 
schizo-affective disorder or PTSD.  The onset of his depression 
was uncertain but appeared to be sometime prior to 1980.  He 
further opined that several of the symptoms of depression, such as 
fatigue, joint aches, and sleep disturbances might represent both 
symptoms of depression and hepatitis and/or diabetes.  Finally, he 
opined that treatment providers did not withhold medication for 
treatment of the veteran's then diagnosed schizo-affective due to 
his hepatitis.  

Later, in June 1999, the veteran was afforded a VA examination of 
his liver disability.  The veteran complained that his symptoms 
had worsened over the years.  He complained of loose stools, right 
upper quadrant pain, fatigue, dypsnea upon exertion and some 
abdominal swelling.  On physical examination, no cutaneous 
manifestations of chronic liver disease were noted.  His abdomen 
was supple and bowel sounds were present.  His liver percussed 10 
centimeters beneath the umbilical line and was somewhat hard.  The 
examiner noted that the veteran had cirrhosis by biopsy.  He had 
elevated alpha-fetoprotein levels but negative M.R.I.s.  His 
complaints of increasing fatigue were due to cirrhosis.  His 
abdominal pain and loose stools could not be explained on the 
basis of he hepatitis.  His anxiety and depression could be 
related to his hepatitis.  The examiner noted that the progressive 
nature of the disease would make the veteran's functional capacity 
diminish over time.  

A January 2001 letter from private physician S. Balakrishnan, 
M.D., FACP indicated that the veteran had multiple problems 
including hepatitis C, severe depression and diabetes.  The 
veteran was reportedly, physically and mentally not capable of 
working.  

A January 2002 letter from Dr. Sperling indicated that the veteran 
had hepatitis C with cirrhosis of the liver.  He had right upper 
quadrant pain and was unable to undergo treatment with interferon 
because of his history of depression.  

A February 2002 VA hospital record indicates that the veteran was 
seen with complaints of depression and suicidal and homicidal 
thoughts.  He reported auditory hallucinations and vague visual 
hallucinations at night.  He was admitted to the psychiatric ward 
with a diagnosis of likely schizo-affective disorder, rule out 
PTSD, and rule out depressive disorder outside of context of 
schizo-affective disorder.  A discharge summary noted that the 
veteran was initially confused, complained of nausea, right upper 
quadrant pain and constipation.  On March 4, the veteran seemed 
much improved although he still complained of upper right quadrant 
pain.  An admitting diagnosis included confusion secondary to 
possible hepatic encephalopathy caused by constipation versus 
psychiatric medication.  Discharge diagnoses included dysthymia, 
delirium (resolved), history of schizo-affective disorder, chronic 
hepatitis C, diabetes, pancreatitis, low back pain and enlarged 
parotid gland.  

A March 2002 VA treatment note reflects pertinent diagnoses of 
malaise, fatigue, sleep disturbance and hepatitis C with elevated 
LFT's.  

In December 2002, the veteran underwent a surgical gallbladder 
removal.  A history indicated that the veteran had recurrent right 
upper quadrant pain.  An ultrasound showed a thickened gallbladder 
wall with sludge.  He was known to have hepatitis C and mildly 
elevated liver function tests.  The surgical report noted that the 
veteran had a "markedly cirrhotic liver with multiple nodules, 
felt to be secondary to his chronic hepatitis infection".  It was 
further noted that the gall bladder was carefully removed due to 
the veteran's "advanced cirrhosis".  

A pathology report indicated that the gallbladder showed chronic 
inflammation and fibrosis of the gallbladder wall.  

A March 2003 note showed the veteran's weight as 218 pounds.  

In an April 2003 treatment note, the veteran complained that he 
still had abdominal pain, despite the recent surgery.  A physician 
noted that the abdominal discomfort and indigestion were related 
to cirrhosis of the liver.  

Finally, in September 2003, the veteran testified that his 
hepatitis caused problems with his teeth, weight loss, bowels and 
depression.  He reported that he was fatigued and slept a lot.  
Food made him nauseous.  He had continuous right upper quadrant 
pain.  He stated that became depressed after the onset of 
hepatitis.  

III.  Service Connection:  Psychiatric Disability

The veteran contends that service connection is warranted for a 
psychiatric disability, to include PTSD.  He alleges that such is 
due to service, or in the alternative, a result of his service-
connected hepatitis C.  

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002).  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.  App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141  (1992).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection may be granted for disability 
that is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the veteran's service medical records do not show 
complaints or treatment for a psychiatric disorder, to include 
PTSD.  There is no competent evidence linking a current 
psychiatric disorder to service.  Moreover, the evidence does not 
reveal a current diagnosis of PTSD.  Thus, service connection for 
an acquired psychiatric disorder, to include PTSD, is not 
warranted on a direct basis.  

However, there is competent evidence to show that diagnosed 
depression is related to the veteran's hepatitis C.  The examiner 
in June 1999 opined that opined that several of the symptoms of 
depression, such as fatigue, joint aches, and sleep disturbances 
might represent both symptoms of depression and hepatitis.  The 
other VA examiner in June 1999 opined that the veteran's anxiety 
and depression could be related to his hepatitis.  When admitted 
for psychiatric hospitalization in February 2002 an admitting 
diagnosis included secondary to possible hepatic encephalopathy.  
Finally, the veteran testified that he became depressed following 
his diagnosis of hepatitis C.  On the basis of the foregoing, and 
applying the benefit-of-the-doubt doctrine, the Board finds that 
service connection for depression as secondary to service-
connected hepatitis C is warranted.  


ORDER

Service connection for post-traumatic stress disorder is denied.  

Service connection for a major depressive disorder, as secondary 
to the service-connected hepatitis C, is granted.  


REMAND

The veteran contends that an evaluation greater than 30 percent is 
warranted for his service-connected hepatitis C.  The Board finds, 
however, that additional development is warranted prior to 
adjudication of the claim on appeal.  

In this regard, the veteran testified at a hearing in October 
2003, that his hepatitis resulted in loss of his teeth, bowel 
problems, fatigue, upper right quadrant pain and recent weight 
loss.  

Unfortunately, the veteran was last examined by a VA fee basis 
examiner last examined the veteran in June 1999.  Since the June 
1999 VA examination, in December 2002, the veteran underwent a 
surgical gall bladder removal.  The surgical report noted that the 
veteran had a "markedly cirrhotic liver with multiple nodules, 
felt to be secondary to his chronic hepatitis infection".  It was 
further noted that the gall bladder was carefully removed due to 
the veteran's "advanced cirrhosis".  Accordingly, since there had 
been an apparent change in the veteran's liver disability since 
the June 1999 VA examination, the Board finds that a remand for a 
new examination is appropriate.  

Moreover, regulations outlining the criteria for rating 
disabilities of the digestive symptom were revised effective July 
2, 2001.  See 66 Fed. Reg. 29,486-489 (May 31, 2001) (now codified 
at 38 C.F.R. § 4.114, Diagnostic Code 7345 and Diagnostic Code 
7354 (2003)).  

Under the old criteria, in effect prior to July 2, 2001, 
Diagnostic Code 7345 (Hepatitis, infectious) provided that a 30 
percent evaluation is assigned when there is minimal liver damage, 
and with associated fatigue and gastrointestinal disturbance of a 
lesser degree and frequency than for the 60 percent evaluation, 
but which necessitates dietary restriction or other therapeutic 
measures; and a 60 percent disability evaluation is assigned where 
there is moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  A 
100 percent evaluation is warranted for marked liver damage 
manifest by liver function tests and marked gastrointestinal 
symptoms, or with episodes of several weeks duration aggregating 
three or more times a year and accompanied by disabling symptoms 
requiring rest therapy.  38 C.F.R. § 4.114, DC 7345 (2000).

Under the former criteria, in effect prior to July 2, 2001, 
Diagnostic Code 7312, pertaining to cirrhosis of the liver 
provided for a 50 percent evaluation is cirrhosis was moderately 
severe; liver definitely enlarged with abdominal distention due to 
early ascites and with muscle wasting and loss of strength.  A 70 
percent evaluation is warranted for cirrhosis that is severe; 
ascites requiring tapping, or recurrent hemorrhage from esophageal 
varices, aggravated symptoms and impaired health.  Finally, a 100 
percent evaluation is warranted for pronounced cirrhosis; 
aggravation of the symptoms for moderate and severe, necessitating 
frequent tapping.  

Under the new criteria of 38 C.F.R. § 4.114, DC 7354 (2002)  
(Hepatitis C (or non-A, non-B hepatitis)), effective July 2, 2001, 
a 40 percent evaluation is warranted for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period.  A 60 percent 
evaluation is assigned for daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total duration 
of at least six weeks during the past 12-month period, but not 
occurring constantly.  Finally, a 100 percent evaluation is 
assigned for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).

For the purpose of rating hepatitis C, sequalae, such as 
cirrhosis, may be evaluated under an appropriate diagnostic code 
but may not be evaluated based upon the same signs and symptoms as 
the basis for evaluation under Diagnostic Code 7354.  38 C.F.R. § 
4.114, Note (1) following Diagnostic Code 7354.  

For the purpose of rating hepatitis C, "incapacitating episode" 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.  38 C.F.R. § 4.114, 
Note (2) following Diagnostic Code 7354 (2002). 

Under the new criteria under Diagnostic Code 7312, pertaining to 
cirrhosis of the liver, a 30 percent evaluation is warranted for 
portal hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss.  A 50 
percent evaluation is warranted for history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices or 
portal gastropathy (erosive gastritis), but with periods of 
remission between attacks.  A 100 percent evaluation is warranted 
for generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to treatment: 
ascites, hepatic encephalopathy, hemorrhage from varices or portal 
gastropathy (erosive gastritis).  

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  (However, ratings based on the revised 
regulations may not be assigned prior to the effective date of the 
regulations.)  VA has notified the veteran of the change in rating 
criteria but has not afforded the veteran another examination in 
light of the revised criteria.  Thus, another VA examination 
specifically addressing the new criteria is indicated.  

The veteran is hereby notified that failure to report to such 
scheduled examination(s), without good cause, will result in a 
denial of the claim.  See 38 C.F.R. § 3.655(b) (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the veteran fails to report to any scheduled 
examination(s), the RO should obtain and associate with the claims 
file copy(ies) of the notice(s) of the examination(s) sent to him 
by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo VA examination, the 
RO should attempt to obtain all outstanding treatment records from 
any source identified by the veteran.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  

While the Board regrets that further remand of this matter will 
further delay an appellate decision, such remand is necessary to 
ensure compliance with all due process requirements.  In view of 
the above, this matter is REMANDED to the RO, via the AMC, for the 
following actions:


1.  The RO should send the veteran a letter requesting that the 
veteran identify or submit any evidence, not already of record, 
pertinent to the claim on appeal.  

2.  After receiving the appellant's response, the RO should assist 
the appellant in obtaining any additional evidence identified by 
following the procedures set forth in 38 C.F.R. § 3.159  (2003).  
All records and/or responses received should be associated with 
the claims file.  If any records sought are not obtained, the RO 
should notify the appellant of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken.  

3.  After the veteran responds and all records/responses from each 
contacted entity have been associated with the claims (or a 
reasonable time period for the veteran's response has expired), 
the RO should arrange the veteran to undergo VA examination to 
determine the current nature and extent of the veteran's service-
connected hepatitis C.  The entire claims file must be made 
available to the physician designated to examine the veteran and 
the examination report should include discussion of the veteran's 
documented medical history and assertions.    All indicated 
studies and tests should be accomplished, and all clinical 
findings should be reported in detail and clinically correlated to 
a specific diagnosis.

The RO should provide the examiner with the current and former 
rating criteria for hepatitis C and cirrhosis of the liver.  The 
examiner should be requested to address all symptoms, and the 
severity of each, listed under both the former and revised rating 
criteria.  The examiner should also take note of the regulatory 
definition of an "incapacitating episode" (under Note 2, 
Diagnostic Code 7354) and elicit from the veteran a history of the 
character of any reported flare-ups of hepatitis C.  It is 
imperative that the examiner distinguish any symptoms that may be 
attributable to the service-connected hepatitis C from any other 
non-service-connected disorder found to be present.  A rationale 
should be provided for all opinions expressed.  

4.  If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the record any notice(s) 
from the pertinent VA medical facility that informs the veteran of 
the date and time of the examination.

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the Veterans 
Claims Assistance Act of 2000 has been accomplished.  
Particularly, the RO must ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal precedent. 

6.  If any benefits sought on appeal remain denied, the RO must 
furnish to the veteran an appropriate supplemental statement of 
the case (to include clear reasons and bases for the RO' s 
determinations and citation to the former and revised rating 
criteria for hepatitis C) and afford him the appropriate time 
period for response before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 

Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



